DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	The information disclosure statements (IDS) were submitted on 01/27/2021. The submissions are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Status
3.	Claims 22-38 are currently pending
Claims 1-21 stand cancelled
Claim 25 is amended to show dependency from claim 22 
Response to Arguments
4.	Applicant’s arguments with respect to the rejection(s) of claims 22-38, have been fully considered and are deemed unpersuasive.  
Examiner made the determination to bring this action to finality in accordance to the provisions in MPEP § 706.07(a) and MPEP § 1207.03(a) (1)-(5)
	Applicant’s Arguments
4-1.	Solely based on the specific Applicants’ description of the intended interpretation of Claims 23 and 25 on Pg.6 of Remarks, the Duplicate Claim Warning is withdrawn. 
4-2.	At Pg.7 in the Remarks, Applicants reveal the support in specification where compliance to the written description may be identified. The Rejection of Claims 26, 27, 28-31, 33, 34, 36, and 37 under 35 U.S.C. § 112(a) is therefore withdrawn
4-3.	The Rejection of Claims 26 and 27 under 35 U.S.C. § 112(b) is maintained due to the unpersuasive definition of ranges therein claimed.
	Applicants allege on Pg.8-9 as cited that; “Applicants respectfully submit that a claim limitation "one or more conditions" is broader than a claim limitation "two or more conditions." A claim that recites "one or more conditions" encompasses inventions with 1 condition, 2 conditions, 3 conditions, etc., up to any arbitrary number of conditions, while a claim that recites "two or more conditions" excludes inventions with 1 condition, while encompassing inventions with 2 conditions, 3 conditions, etc., up to any arbitrary number of conditions. Since a claim with "two or more conditions" encompasses fewer inventions than a claim with "one or more conditions," it is a narrower claim. “ 
	To point 4-3., Examiner differ in interpreting that the plurality of conditions recited in claim 23 both 26-27 reciting “two or more conditions” and depending from claim 23 reciting "one or more conditions," has a bearing on the complexity of the conditions considered but rather finds that the two is larger than one and in order to determine the syllogistic value of “two” the premise element “one” may not be logically excluded, as being simply determined in mathematics by; 1<2, in which case of comparing 2 to 1, the 1 could not be excluded. 
More clearly explained the terms meaning of the recited “one or more conditions” (Id., Claim 23) vs. “two or more conditions” (Id., Claims 26-27) may not be speculatively accepted as argued that; "two or more conditions" encompasses fewer inventions than a claim with "one or more conditions," it is a narrower claim. “, judged for being equivalent to the inaccurate mathematical conclusion that 1>2. 
Disregarding the complexity or the composition of the N “conditions” presented in the “one or more” or in the “two or more”, the relation 1< 2 may not be broken, as exemplarily defined by, E.g., 1+N < 2+N.  
The only substitute for the Applicants’ logic would be sustainable if reciting a “first” and a “second” scenario where first is excluded from second.
Note: An Examiner’s proposed amendment is proposed at point 5.

4-4.	At Pg.9-10 in the Remarks of 01/27/2021, Applicants allege collectively against the Office rejections issued under 35 U. S.C. § 102(a)(1) and 35 U. S.C. § 103, by solely addressing matter of Claim 22 for setting the argument in chief, and to further reclaim novelty of Claims 23-38 based on the established dependency from Claim 22.
(i)	Cheng is directed toward a method of deblocking video. However, the cited portions of Cheng are directed toward applying filters to luma components, not chroma components. In fact, Cheng explicitly limits its multi-filter techniques to luma components. For example, Cheng recites "FIG. 5 illustrates an exemplary diagram to determine Bs for filtering block boundaries of the luma P0003-- 9 --16R01187 component..." At no point, in the cited sections of Cheng or elsewhere, does Cheng disclose, teach, or even suggest applying one of multiple candidate filters to chroma components, as recited in claim 22. 
(ii)	And further, alleging that; “Cheng actually teaches against using more than one type of filter on chroma components.”

To  points 4-4(i)-(ii). Examiner contends that Cheng, contrary with the alleged argument, teaches about the application of different filters according to the boundary strength between two regions, equally applied to the luma and the chroma components (Abstract) and according to Fig. 5 below

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, with specific reference at Par.[0008]-[0012] to the plurality of filter choices according to the Boundary Strength (Bs) to both, luma and chroma components as identified from Par.[0008] where number of pixels used as defined by the one to four Par.[0041]-[0044] for the candidate deblock filtering is determined based on the Bs ϵ {1,2,3,4} and is applied to both luma components, Bs(Yx,Yy) and to the chroma components as well, Bs(Cx, Cy) thus filtering luma and chroma using a plurality of filters, at different boundary strengths e.g., Bs=1, Bs=2, Bs=3 and Bs=4 per Par.[0011], as farther disclosed according to the intra/inter coding modes, at Par.[0009]-[0011] as representing known matter. 
It is noted that contrary to Applicant’s interpretation at point 4-1(ii), Cheng uses multiple rows/columns to filter the chroma component containing as cited from Par.[0046]; “more than one pixel line in chroma component”.
	It is concluded that the art to Chen anticipates each and every limitation of at least claim 22.

4-5.	At Pg.10 Applicants invoke specific examination requests cited in ; “Rescission of any Prior Disclaimers and Request to Revisit Art”.
	To point 4-5., Absent a reference to a legal statute for examination per MPEP or to a legal precedence, Examiner does not condone with the incomprehensive rescission and examination request statements made by Applicants at this point without presenting specific evidentiary or legal argument. A response to the Applicant’s extended and convoluted reference to the ITU-T H.265 – (04/2015 edition which includes but is not limited to the Sec. 8.7.2.5.7) processing standard along with and within the method embodiments of the application wherein clarity of the record could be determined would be opportune. 
Examiner remarks that the prior art used in the record which is usually presented under the Background Art section of the Application is functionally  referenced along with the embodiment methods recited within the whole Summary of Invention section, presenting limited indication of dissemination from the academic teachings of the said standard.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, under the BRI terms of claim interpretation the ordinary skilled would have comprehended that along with the lack of antecedent basis identified in claims 26-27 to the claim 23 from which dependency is established, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection  sought.   See MPEP § 2173.05(c).   Note  the explanation  given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter.  1989), as to where  broad language  is followed  by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
In the present instance, claims 26-27 recite the broad recitation "wherein two or more conditions ....", and the claim 23 from which dependencies are established also recites "the one or more conditions...." which is considered the narrower statement of the range/limitation, wherein the term establishing "more conditions" is not clearly defined in order to allow a definite interpretation of the metes and bounds or the type and nature between the claimed "one or more conditions.." and the "two or more conditions...", where the two or more conditions is already part of encompassing the one or more range of conditions of the broadly intended recited syntax.
In order to overcome the rejection Examiner proposes an amendment to claims as recited below;
“Re Claim 26. (Previously Presented) The method of claim 23, 
wherein the one or more conditions comprises two or more conditions both of which relate to the size of the first video block.  

Re Claim 27. (Previously Presented) The method of claim 23, 
wherein the one or more conditions comprises two or more conditions both of which relate to the size of the second video block.”

Correction is recommended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 22-25 and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Chia-Yun Cheng et al., (hereinafter Cheng) (US 2014/0233649).

1-21. (Canceled)
Re Claim 22. (Previously Presented) Cheng discloses, a method of deblock filtering first and second adjacent video data blocks, the method (applying deblocking filtering of the adjacent reconstructed blocks at the boundary line per exemplary Fig.4A-B) comprising:
receiving component color values for the first and second adjacent video blocks (receiving chroma components for the first and second adjacent blocks for horizontal and vertical deblocking, Par.[0006] [0007] Fig.4 A- B);
determining whether one or more conditions associated with the first and second adjacent  video blocks are satisfied (determining  one or more conditions being met by setting different boundary strengths, Par.[0009],[0011]);
selecting, from a plurality of candidate filters to apply to chroma component color values of the first and second adjacent video blocks, one filter based on the determination of whether the one or more conditions are satisfied (the filter mode for deblocking applied to chroma value components is selected based on boundary strength conditions Par.[0009] Fig,5 or Par,[0011) and where the filter selection for the chroma component is in detail disclosed in Cheng, teaching about the application of different filters according to the boundary strength between two regions, equally applied to the luma and the chroma components (Abstract) and according to Fig. 5 below
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, with specific reference found at Par.[0008]-[0012] regarding the plurality of filter choices according to the Boundary Strength (Bs) being applied to both, luma and chroma components as identified from Par.[0008] where number of pixels used as defined by the one to four Par.[0041]-[0044] for the candidate deblock filtering is determined based on the boundary strength range of four filtering levels, Bs ϵ {1,2,3,4} as pixel lines for both luma components, Bs(Yx,Yy) and for the chroma components as well, Bs(Cx, Cy) thus filtering luma and chroma using a plurality of filters, at different boundary strengths e.g., Bs=1, Bs=2, Bs=3 and Bs=4 per Par.[0011], as farther disclosed according to the intra/inter coding modes, at Par.[0009]-[0011]); and
using the selected filter to modify chroma component color values in the first and
second adjacent video blocks (then using the selected filter mode Par,[0011] for deblocklng the chroma values of the video blocks depicted in Fig.4 A-B, Par,[0006]- [0007] selecting the strength from multiple rows/columns to filter the chroma component containing more than one pixel lines for filtering as cited; “more than one pixel line in chroma component” from Par.[0046]) ).

Re Claim 23. (Currently Amended) Cheng discloses, the method of claim 22, wherein the one or more conditions includes one or more conditions relating to at !east one of a size of the first video block and a size of the second video block (one of the conditions is set depending of the size of the first and second blocks, Par.[0031]).

Re Claim 24. (Previously Presented) Cheng discloses, the method of claim 23, wherein the size of a video block comprises a width of the video block (it is implicit that any size referenced at the dependent claim 23 comprises a  width of the video block e.g., as being defined at Par.[0031] for a 4x4 block or as expressed by Eq.
Yx=subwidthC*Cx, of the chroma components at Par,[0008]).

Re Claim 25. (Currently Amended) Cheng discloses, the method of claim [[23]]22, wherein the one or more conditions includes one or more conditions relating relate to both the size of the first video block and the size of the second video block (one of the conditions is set depending of the size of the first and second blocks Par.[0031] being filtered according to the data dependency across the edge e.g., along common size of the edge Par.[0032]).

Re Claim 37. (Previously Presented) Cheng discloses, the method of claim 22, wherein the plurality of candidate filters comprises at least four candidate filters for the luma component color values (a plurality of filters applied to luma and chroma components are set according to four boundary strength candidates, where the luma Bs(Yx,Yy) and the chroma components as well, Bs(Cx, Cy) thus filtering luma and chroma using a plurality of filters, at different boundary strengths e.g., Bs=1, Bs=2, Bs=3 and Bs=4 per Par.[0011]. 
Note: the recited “at least four candidate filters for the luma component color values” is interpreted as the filtering is applied to both luma and chroma components).

Re Claim 38. (Previously Presented) Cheng discloses, the method of claim 22, wherein receiving component color values comprises receiving luma component values and chroma component values;
selecting, from a plurality of candidate filters to apply to luma component color values of the first and second adjacent video blocks, one filter based on the determination of whether the one or more conditions are satisfied; and
using the selected filter to modify luma component color values in the first and second adjacent video blocks, (using the respective selected filter for both luma and chroma components, Paro[0005] Fig.2 Par.[0006]-[0010] or as in a selecting a candidate filter from a plurality of filters applied to luma and chroma components set according to boundary strength conditions having the luma Bs(Yx,Yy) component and the chroma component, Bs(Cx, Cy) for filtering at the respective coordinates using a plurality of filtering selected at different boundary strengths e.g., Bs=1, Bs=2, Bs=3 and Bs=4 per Par.[0011])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which
the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	Determining the scope and contents of the prior art.
	Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 26-27 are rejected under 35 U.S.C. 103 as being obvious over Cheng in view of Van Der Awera et al., (hereinafter Awera) (WO 2012/154847A1).
No common assignee/inventor is identified with the instant application.

Re Claim 26. (Previously Presented) Cheng discloses, the method of claim 23, but while indirectly  referencing to the importance of block correlation (Par.[0031],[0032]), he does not expressly teach about the, wherein two or more conditions both relate to the size of the first video block.
Awera teaches about, wherein two or more conditions both relate to the size of the first video block (the fixed or variable block or sub-block sizes Par.[0047] being used in the filtering process, Pa, r [ 0047]  - [0053]).
It would have been obvious to the ordinary skilled in the art before the effective tiling date of the invention to interpret the associated teachings in Cheng, and by using the knowledge in the art about the dependency of specific two or more conditions applied to deblocking filtering to be directly dependent from the size of first reconstructed block as well to the second reconstructed block defined in Awera, hence proving the combination predictable.

Re Claim 27. (Previously Presented) Cheng discloses, the method of claim 23, but while indirectly referencing to the importance or block correlation (Par.[0031 ]-[0032]), he does not expressly teach about the, wherein two or more conditions both relate to the size of the second video block.
Awera teaches about, wherein two or more conditions both relate to the size of the second video block (the fixed or variable block or sub-block sizes Par.[0047] is being used in the filtering process, Par.[0047]-[0053]).
It would have been obvious to the ordinary skilled in the art before the effective filing date of the invention to interpret thee associated teachings in Cheng, and by using the knowledge in the art about the dependency of specific two or more conditions applied to deblocking filtering to be directly dependent from the size of first reconstructed block as well to the second reconstructed block defined in Awera, hence proving the combination predictable.

8.	Claims 28-36 are rejected under 35 U.S.C. 103 as being obvious over Cheng in view of Applicant's Admitted Prior Art (hereinafter APA) ITU-T H.265 including but not limited to Section 8.7.2.5.7.

Re Claim 28. (Previously Presented) Cheng discloses, the method of claim 22, 
Cheng teaches about different filter strengths being applied according to the boundary strengths, wherein the plurality of candidate filters comprises at least  three candidate filters for the chroma component color values (having at least three chroma filters according to the boundary strength of the chroma components, Bs(Cx, Cy) thus filtering luma and chroma using a plurality of filters, at different boundary strengths e.g., at least three strengths Bs=1, Bs=2, Bs=3 and a Bs=4 per Par.[0011], as farther disclosed according to the intra/inter coding modes, at Par.[0009]-[0011])  
APA teaches about, wherein the plurality of candidate filters comprises at least  three candidate filters for the chroma component color values (see APA disclosure describing the three filters used in the deblocking process at Par.[0040], [0041] of the application PGPUB).
It would have been be obvious to the ordinary skilled in the art before the effective filing date of the invention to combine the art to Cheng with the disclosure  in APA by which the matter claimed is deemed predictable.

Re Claim 29. (Previously Presented) Cheng and APA disclose, the method of claim 28,
APA teaches, wherein the plurality of candidate filters comprises at least one filter for modifying chroma component color values immediately adjacent to the boundary and chroma component color values that are not immediately adjacent to the boundary (the APA discloses the immediate adjacent pixels and in the second row/column from boundary being deblocked by the weak filter Par.[0040] of the application PGPUB).

Re Claim 30. (Previously Presented) Cheng and APA disclose, the method of claim 29,
APA teaches, wherein the plurality of candidate filters further comprises at !east one filter for modifying chroma component color values immediately adjacent to a boundary of the first and second adjacent video blocks but not chroma component color values that are not immediately adjacent to the boundary (the weak filter Par,[0040] of the application PGPUB).

Re Claim 31. (Previously Presented) Cheng and APA disclose, the method of claim 28,
APA teaches, wherein the plurality of candidate filters comprises at least a first filter for modifying chroma component color values in a first plurality of columns of chroma component color values in the tirst video block and a second plurality of columns of chroma component color values in the second video block, and one column  in the first plurality of columns of chroma component color values of the first video block is adjacent to one column in the second plurality of columns of chroma component color values of the second video block (using the selected filter to deblock the second row or columns e.g., plurality of component color values of chroma, Par.[0040]).

Re Claim 32. (Previously Presented) Cheng and APA disclose, the method of claim 31, wherein using the selected filter to modify chroma component color values in the first and second adjacent video blocks comprises:
APA teaches, using the first filter to modify at least three columns of the first plurality of columns of the first video block based on at !east four columns of the first
plurality of columns of the first video block and at least two columns of the second plurality of columns of the second video block; and using the first filter to modify at least three columns of the second plurality of columns of the second video block based on at !east tour columns of the second plurality of columns of the second video block and at least two columns of the first plurality of columns of the first video block (APA teaches of using the Strong Filter for three adjacent rows or columns Par.[0040] of the application PGPUB).

Re Claim 33. (Previously Presented) Cheng and APA disclose, the method of claim 32,
APA teaches, wherein the first filter is a strong filter, the plurality of candidate filters comprises a weak second filter that when applied to two adjacent blocks, modifies the two adjacent columns in the two blocks based on the respective chroma component color values of the two adjacent columns and one other column in each of the two blocks (these feature of filtering are disclosed at least at Par.[0040]-[0044]).

Re Claim 34. (Previously Presented) Cheng and APA disclose, the method of claim 28,
APA teaches, wherein the plurality of candidate filters comprises at least one first filter for modifying chroma component color values in a first plurality of rows of chroma component color values in the first video block and a second plurality of rows of chroma component color values in the second video block, and one row in the first plurality of rows of chroma component color values of the first video block is adjacent to one row in the second plurality of rows of chroma component color values of the second video block (same filtering modes am derived at different obvious combinations from at least Par,[0040],[0044]).

Re Claim 35. (Previously Presented) Cheng and APA disclose, the method of claim 34,
APA teaches, wherein using ti1e selected filter to modify chroma component color values in the first and second adjacent video blocks comprises: using the first filter to modify at least three rows of the first plurality of rows of the first video block based on at !east four rows of the first plurality of rows of the first video block; and at least two rows of the second plurality of rows of the second video block; and using the first filter to modify at !east three rows of the second plurality of rows of the second video block based on at !east tour rows of the second plurality of rows of the second video block and at least two rows of the first plurality of rows of ti1e first video block (the same filtering modes are derived at different obvious combinations from at least Par.[0040] - [0044]).

Re Claim 36. (Previously Presented) Cheng and APA disclose, the method of claim 35,
APA teaches, wherein the first filter is a strong filter, the plurality of candidate filters comprises a weak second filter that when applied to two adjacent blocks, modifies the two adjacent rows in the two blocks based on the respective chroma component color values of the two adjacent rows and one other row in each of the two blocks (the same filtering modes are derived at different obvious combinations from at least in, Par.[0040]-[0044]).

Conclusion
9.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	Other closely related prior art herein referenced but not used in the instant Office Action but which is drawn to Applicant’s attention;
	Springer et al., US 2011/0123121 (Re: CN102045567A) provided by IDS of 01/27/2021;
	Tourapis et al., US 2014/0072043; and 
	Li et al., US 2016/0219298  per IDS of 01/27/2021.	 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/